MAHER & PITTELL, LLP

 

 

ATTORNEYS AT LAW
Reply To: Long Island Office
40 Ran ui eT USDC SDNY Great Neck, New York 11021
Tel (516) $29- 2299 ! DOCUMENT = er Fel 616) 829-2299
jp@jpittell.com | ELECTRONICALLY FILED jp@)jpittell.com
DOC #:
March 12, 2020 DATE FILED: Man 1 6 2020 9090

 

 

 

 

Hon. Alison J. Nathan
U.S. District Court

40 Foley Square

New York, NY 10007

Re: US v. Pena Montero and Lora Jimenez, 19 Cr 52
Dear Judge Nathan:
Iam counsel for Carlos Alberto Lora Jimenez, a defendant in the above referenced matter.

Previously, Mr. Lora Jimenez pleaded guilty, before Judge Batts, pursuant to a Plea
Agreement.

Sentencing is scheduled for April 2, 2020. For the reasons set forth herein, I respectfully
request the sentence date be adjourned for at least 90 days. I make this request as I am still awaiting
issuance of the draft PSR. Following receipt of the PSR, time will be needed to have it transcribed
into Spanish in order for Mr. Lora Jimenez to be able to review it. In addition, Mr. Lora Jimenez,
and his family, live in Miami, Florida. In light of current affairs, there is uncertainty as to when they
will be able to safely travel to New York.

In light of the foregoing, I respectfully request the sentencing date be adjourned to a date,
after July 7, 2020, available on the Court’s calender.

I have conferred with the Government and they consent to this request.
Respectfully submitted,

/s/
Jeffrey G. Pittell

 

cc: Ryan Finkel, AUSA (By ECF)
Carlos Alberto Lora gh Defendant Carlos Alberto Lora Jimenez's

% sentencing is hereby adjourned to July 8,
° ee 1 2020 at 11:00 a.m. Sentencing submissions

A
SO ER D: from the Defendant are due on or before
July 1, 2020. The Government's submission
/ (/ is due on or before July 6, 2020.

HOM, ALISON J. NATHAN SO ORDERED.
UNITED STATES DISTRICT JUDGE

 

 

 

 

 
